DETAILED ACTION
This action is in response to the RCE and Amendment, dated 30 August 2022, which was filed after the Patent Trial and Appeal Board rendered a decision on 12 July 2022 in which the examiner was affirmed.  Claims 1, 4-7, 11, 12 and 16 are amended.  No claims have been added or cancelled.  Claims 1-20 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 January 2021 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9-15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2002/0095534 A1) in view of Hatambeiki (US 2016/0227272 A1).

As for independent claim 1, Bae teaches a monitor comprising:
a display device [(e.g. see Bae paragraph 0020 and Fig. 1 numeral 14) ”a monitor 14”].
a first Universal Serial Bus (USB) upstream port for connection to a first host [(e.g. see Bae paragraphs 0020, 0021, 0026 and Fig. 1 numeral 42 and Fig. 3 numeral 114) ”first and second USB ports 42 and 44 … first and second communication connection ports 114 and 116, respectively, and can be Universal Serial Bus (USB) cables … bidirectional Universal Serial Bus (USB) … the USB cable 24 or 26 transmits a communication signal between the first or second PC 10 or 12 and the monitor 14”].
a second USB upstream port for connection to a second host [(e.g. see Bae paragraphs 0020, 0021, 0026 and Fig. 1 numeral 44 and Fig. 3 numeral 116) ”first and second USB ports 42 and 44 … first and second communication connection ports 114 and 116, respectively, and can be Universal Serial Bus (USB) cables … bidirectional Universal Serial Bus (USB) … the USB cable 24 or 26 transmits a communication signal between the first or second PC 10 or 12 and the monitor 14”].
the monitor displaying on the display device a prompt to a user to switch active status to the USB upstream port connected to the new host [(e.g. see Bae paragraph 0035 and Fig. 4A) ”FIGS. 4A and 4B show an example of a first OSD picture and an example of a second OSD picture, respectively. In FIG. 4A, character A denotes a first menu for selecting the first communication connection port 114, and character B denotes a first menu for selecting the second communication connection port 116”].
a connection for a user input device including a keyboard, wherein user input form the user input device is provided by the monitor selectively via the first or second USB upstream ports to a host with active status [(e.g. see Bae paragraph 0028 and Fig. 3 numerals 84, 98, 114, 116) ”The monitor 80 is connected to an external manipulator 98 that is manipulated by users. That is, the manipulator 98 is connected to the video input source 70 or 72 via the communication connection port 114 or 116 as selected by the communication connection unit 84. For example, the manipulator 98 is connected to the second video input source 72 via the communication connection port 116 when the communication connection unit 84 selects the communication connection 116. The manipulator 98 can be the peripheral of a personal computer, such as a mouse or a keyboard”].

Bae does not specifically teach wherein, in response to a new host being connected to one of the USB upstream ports when the other of the USB upstream ports has active status by already supporting an active host or the prompt asking whether the user wants to switch active status to the USB upstream port connected to the new host and including a user input mechanism for accepting the user input switching active status to the USB upstream port connected to the new host.  However, in the same field of invention, Hatambeiki teaches:
wherein, in response to a new host being connected to one of the USB upstream ports when the other of the USB upstream ports has active status by already supporting an active host [(e.g. see Hatambeiki paragraph 0002, 0016, 0020, 0023 and Figs. 1B, 5 and 6) ”maintain a trustworthiness table 300 in memory element 202 in which is recorded a current trust level for each connected device, i.e. each active HDMI input port … allowing a user to power on the DVD player, for example to remove a disk, without affecting the active state of other devices in the system such as viewing cable DVR content … Whenever a new device is introduced into the system an initial trust rating may be assigned to that device, either directly by a user … if the requesting device is not known to the system, i.e. is associated with a previously unused HDMI input port, is a replacement for a previously connected and identified device, etc., at step 428 the AV receiver operating program may create or initialize a new device entry”].
the prompt asking whether the user wants to switch active status to the USB upstream port connected to the new host and including a user input mechanism for accepting the user input switching active status to the USB upstream port connected to the new host [(e.g. see Hatambeiki paragraphs 0022, 0024 and Figs. 5-6) ”operating program may now wait for user input. With reference to FIG. 5, in the exemplary embodiment possible user inputs are: “1—Allow once,” step 418, in which case at step 412 the AV receiver operating program may perform the requested input switching operation and processing is complete; “2—Don't allow,” step 420, in which case the AV receiver operating program processing ends with no further action taken; “3—Allow always,” step 422, in which case at step 446 the AV receiver operating program may update the trust level status field 306 corresponding to this device to “trusted,” and thereafter may perform the requested input switching operation at step 412, after which processing is complete; and “4—Never allow,” step 424, in which case at step 448 the AV receiver operating program may update the trust level status field 306 corresponding to this device to “excluded,” and end processing with no further action taken … If the requesting device identity does not correspond to any entry in the database of trusted devices, then at step 434 the user may be prompted to assign a trust category for the new device, for example as illustrated in FIG. 6, via a display on television 110. At steps 436 through 442, the exemplary AV receiver operating program may now wait for user input. With reference to FIG. 6, in the exemplary embodiment possible user inputs are: “1—Always,” step 436, in which case at step 446 the AV receiver operating program may cause the corresponding device entry in the newly created or initialized trustworthiness table 300 may be marked as “trusted,” after which at step 412 the AV receiver operating program may perform the requested input switching operation and processing is complete; “2—Ask,” step 438, in which case at step 450 the AV receiver operating program may cause the corresponding device entry in the newly created or initialized trustworthiness table 300 may be marked as “untrusted,” after which processing may continue at step 416, soliciting further user input as described previously in conjunction with FIG. 5; and “3—Never,” step 440, in which case at step 448 the AV receiver operating program may cause the corresponding device entry in the newly created or initialized trustworthiness table 300 may be marked as “excluded” and processing may end with no further action taken”].
Therefore, considering the teachings of Bae and Hatambeiki, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein, in response to a new host being connected to one of the USB upstream ports when the other of the USB upstream ports has active status by already supporting an active host or the prompt asking whether the user wants to switch active status to the USB upstream port connected to the new host and including a user input mechanism for accepting the user input switching active status to the USB upstream port connected to the new host, as taught by Hatambeiki, to the teachings of Bae because it alleviates the problematical issue when one or more source devices are not well behaved and command a device to change inputs at inopportune or random times (e.g. see Hatambeiki paragraphs 0001, 0002).

As for dependent claim 3, Bae and Hatambeiki teach the monitor as described in claim 1, but Bae does not specifically teach wherein the prompt comprising an On-Screen Display (OSD) indicating a new host has been detected.  However, Hatambeiki teaches:
wherein the prompt comprising an On-Screen Display (OSD) indicating a new host has been detected [(e.g. see del Toro paragraph 0002, 0024 and Fig. 6) ”Whenever a new device is introduced into the system an initial trust rating may be assigned to that device, either directly by a user … step 434 the user may be prompted to assign a trust category for the new device, for example as illustrated in FIG. 6, via a display on television 110”].  Examiner notes that, as depicted in Fig. 6, the prompt indicates “New device <device_name> detected.”
The motivation to combine is the same as that used for claim 1.

As for dependent claim 4, Bae and Hatambeiki teach the monitor as described in claim 1 and Bae further teaches:
wherein the prompt comprises an On-Screen Display (OSD) indicating functionality of a number of physical keys that can perform different assigned functions as hot-keys, wherein a first of the physical keys is assigned a function to switch active status from a currently active one of the USB ports to the other of the USB ports [(e.g. see Bae paragraphs 0028, 0035 and Fig. 4A) ”FIGS. 4A and 4B show an example of a first OSD picture and an example of a second OSD picture, respectively. In FIG. 4A, character A denotes a first menu for selecting the first communication connection port 114, and character B denotes a first menu for selecting the second communication connection port 116 … The manipulator 98 can be the peripheral of a personal computer, such as a mouse or a keyboard”].

As for dependent claim 9, Bae and Hatambeiki teach the monitor as described in claim 1 and Bae further teaches:
wherein the prompt comprises a menu in an On-Screen Display (OSD), the menu including an option to select either of the USB ports as having active status [(e.g. see Bae paragraph 0035 and Fig. 4A) ”FIGS. 4A and 4B show an example of a first OSD picture and an example of a second OSD picture, respectively. In FIG. 4A, character A denotes a first menu for selecting the first communication connection port 114, and character B denotes a first menu for selecting the second communication connection port 116”].

As for dependent claim 10, Bae and Hatambeiki teach the monitor as described in claim 9, but Bae does not specifically teach wherein the menu comprises an automated option under which active status is given to a first of the USB ports to receive a connection to an active host.  However, Hatambeiki teaches:
wherein the menu comprises an automated option under which active status is given to a first of the USB ports to receive a connection to an active host [(e.g. see Hatambeiki paragraphs 0019, 0022 and Figs. 5-6) ”upon receipt of a CEC input selection request from the listed device: “Trusted,” means that the AV receiver operating program will always respond to a request from the listed device by selecting that HDMI input port as the source for the AV stream being rendered, i.e. will always switch inputs to that device when requested by that device … “3—Allow always,” step 422, in which case at step 446 the AV receiver operating program may update the trust level status field 306 corresponding to this device to “trusted,” and thereafter may perform the requested input switching operation at step 412”].
The motivation to combine is the same as that used for claim 1.

As for independent claim 11, Bae teaches a monitor comprising:
a display device [(e.g. see Bae paragraph 0020 and Fig. 1 numeral 14) ”a monitor 14”].
a first Universal Serial Bus (USB) upstream port for connection to a first host [(e.g. see Bae paragraphs 0020, 0021, 0026 and Fig. 1 numeral 42 and Fig. 3 numeral 114) ”first and second USB ports 42 and 44 … first and second communication connection ports 114 and 116, respectively, and can be Universal Serial Bus (USB) cables … bidirectional Universal Serial Bus (USB) … the USB cable 24 or 26 transmits a communication signal between the first or second PC 10 or 12 and the monitor 14”].
a second USB upstream port for connection to a second host [(e.g. see Bae paragraphs 0020, 0021, 0026 and Fig. 1 numeral 44 and Fig. 3 numeral 116) ”first and second USB ports 42 and 44 … first and second communication connection ports 114 and 116, respectively, and can be Universal Serial Bus (USB) cables … bidirectional Universal Serial Bus (USB) … the USB cable 24 or 26 transmits a communication signal between the first or second PC 10 or 12 and the monitor 14”].
a connection for a user input device including a keyboard, wherein user input from the user input device is provided by the monitor selectively via the first or second USB upstream ports to a host with active status [(e.g. see Bae paragraph 0028 and Fig. 3 numerals 84, 98, 114, 116) ”The monitor 80 is connected to an external manipulator 98 that is manipulated by users. That is, the manipulator 98 is connected to the video input source 70 or 72 via the communication connection port 114 or 116 as selected by the communication connection unit 84. For example, the manipulator 98 is connected to the second video input source 72 via the communication connection port 116 when the communication connection unit 84 selects the communication connection 116. The manipulator 98 can be the peripheral of a personal computer, such as a mouse or a keyboard”].
a processor for outputting an on-screen display (OSD) on the display device [(e.g. see Bae paragraph 0035 and Fig. 4A) ”FIGS. 4A and 4B show an example of a first OSD picture and an example of a second OSD picture, respectively. In FIG. 4A, character A denotes a first menu for selecting the first communication connection port 114, and character B denotes a first menu for selecting the second communication connection port 116”].
wherein the OSD comprises controls for selecting which of the USB ports is given active status [(e.g. see Bae paragraph 0035 and Fig. 4A) ”FIGS. 4A and 4B show an example of a first OSD picture and an example of a second OSD picture, respectively. In FIG. 4A, character A denotes a first menu for selecting the first communication connection port 114, and character B denotes a first menu for selecting the second communication connection port 116”].
the OSD to prompt a user for input whether to switch active status to the USB upstream port connected to the new host [(e.g. see Bae paragraph 0035 and Fig. 4A) ”FIGS. 4A and 4B show an example of a first OSD picture and an example of a second OSD picture, respectively. In FIG. 4A, character A denotes a first menu for selecting the first communication connection port 114, and character B denotes a first menu for selecting the second communication connection port 116”]

Bae does not specifically teach in response to a new host being connected to one of the USB upstream ports when the other of the USB upstream ports has active status by already supporting an active host or the prompt asking whether the user wants to switch active status to the USB upstream port connected to the new host and including a user input mechanism for accepting user input switching active status to the USB upstream port connected to the new host.  However, in the same field of invention, Hatambeiki teaches:
in response to a new host being connected to one of the USB upstream ports when the other of the USB upstream ports has active status by already supporting an active host [(e.g. see Hatambeiki paragraph 0002, 0016, 0020, 0023 and Figs. 1B, 5 and 6) ”maintain a trustworthiness table 300 in memory element 202 in which is recorded a current trust level for each connected device, i.e. each active HDMI input port … allowing a user to power on the DVD player, for example to remove a disk, without affecting the active state of other devices in the system such as viewing cable DVR content … Whenever a new device is introduced into the system an initial trust rating may be assigned to that device, either directly by a user … if the requesting device is not known to the system, i.e. is associated with a previously unused HDMI input port, is a replacement for a previously connected and identified device, etc., at step 428 the AV receiver operating program may create or initialize a new device entry”].
the prompt asking whether the user wants to switch active status to the USB upstream port connected to the new host and including a user input mechanism for accepting user input switching active status to the USB upstream port connected to the new host [(e.g. see Hatambeiki paragraphs 0022, 0024 and Figs. 5-6) ”operating program may now wait for user input. With reference to FIG. 5, in the exemplary embodiment possible user inputs are: “1—Allow once,” step 418, in which case at step 412 the AV receiver operating program may perform the requested input switching operation and processing is complete; “2—Don't allow,” step 420, in which case the AV receiver operating program processing ends with no further action taken; “3—Allow always,” step 422, in which case at step 446 the AV receiver operating program may update the trust level status field 306 corresponding to this device to “trusted,” and thereafter may perform the requested input switching operation at step 412, after which processing is complete; and “4—Never allow,” step 424, in which case at step 448 the AV receiver operating program may update the trust level status field 306 corresponding to this device to “excluded,” and end processing with no further action taken … If the requesting device identity does not correspond to any entry in the database of trusted devices, then at step 434 the user may be prompted to assign a trust category for the new device, for example as illustrated in FIG. 6, via a display on television 110. At steps 436 through 442, the exemplary AV receiver operating program may now wait for user input. With reference to FIG. 6, in the exemplary embodiment possible user inputs are: “1—Always,” step 436, in which case at step 446 the AV receiver operating program may cause the corresponding device entry in the newly created or initialized trustworthiness table 300 may be marked as “trusted,” after which at step 412 the AV receiver operating program may perform the requested input switching operation and processing is complete; “2—Ask,” step 438, in which case at step 450 the AV receiver operating program may cause the corresponding device entry in the newly created or initialized trustworthiness table 300 may be marked as “untrusted,” after which processing may continue at step 416, soliciting further user input as described previously in conjunction with FIG. 5; and “3—Never,” step 440, in which case at step 448 the AV receiver operating program may cause the corresponding device entry in the newly created or initialized trustworthiness table 300 may be marked as “excluded” and processing may end with no further action taken”].
Therefore, considering the teachings of Bae and Hatambeiki, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add in response to a new host being connected to one of the USB upstream ports when the other of the USB upstream ports has active status by already supporting an active host or the prompt asking whether the user wants to switch active status to the USB upstream port connected to the new host and including a user input mechanism for accepting user input switching active status to the USB upstream port connected to the new host, as taught by Hatambeiki, to the teachings of Bae because it alleviates the problematical issue when one or more source devices are not well behaved and command a device to change inputs at inopportune or random times (e.g. see Hatambeiki paragraphs 0001, 0002).

As for independent claim 12, Bae and Hatambeiki teach a method.  Claim 12 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 13, Bae and Hatambeiki teach the method as described in claim 12; further, claim 13 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 14, Bae and Hatambeiki teach the method as described in claim 12; further, claim 14 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 15, Bae and Hatambeiki teach the method as described in claim 12 and Bae further teaches:
wherein the prompt comprises a menu in an On-Screen Display (OSD), the menu comprising options to select either of the USB ports as having active status [(e.g. see Bae paragraph 0035 and Fig. 4A) ”FIGS. 4A and 4B show an example of a first OSD picture and an example of a second OSD picture, respectively. In FIG. 4A, character A denotes a first menu for selecting the first communication connection port 114, and character B denotes a first menu for selecting the second communication connection port 116”].

Bae does not specifically teach and an option to select an automatic functionality under which active status is given to a first of the USB ports to receive a connection to an active host and is retained by that USB port as long as that host is active.  However, Hatambeiki teaches:
and an option to select an automatic functionality under which active status is given to a first of the USB ports to receive a connection to an active host and is retained by that USB port as long as that host is active [(e.g. see Hatambeiki paragraphs 0019, 0022 and Figs. 5-6) ”upon receipt of a CEC input selection request from the listed device: “Trusted,” means that the AV receiver operating program will always respond to a request from the listed device by selecting that HDMI input port as the source for the AV stream being rendered, i.e. will always switch inputs to that device when requested by that device … “3—Allow always,” step 422, in which case at step 446 the AV receiver operating program may update the trust level status field 306 corresponding to this device to “trusted,” and thereafter may perform the requested input switching operation at step 412”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 17, Bae and Hatambeiki teach the method as described in claim 1 and Bae further teaches:
the prompt comprising a Swap USB icon displayed in association with a user control to switch active status to the USB upstream port connected to the new host [(e.g. see Bae paragraphs 0028, 0035 and Fig. 4A) ”FIGS. 4A and 4B show an example of a first OSD picture and an example of a second OSD picture, respectively. In FIG. 4A, character A denotes a first menu for selecting the first communication connection port 114, and character B denotes a first menu for selecting the second communication connection port 116 … The manipulator 98 can be the peripheral of a personal computer, such as a mouse or a keyboard”].  Examiner notes that, as depicted in Fig. 4A, the user can swap to USB icon A or B.

As for dependent claim 19, Bae and Hatambeiki teach the method as described in claim 1 and Bae further teaches:
wherein the prompt comprises radio buttons for designated either of the USB upstream ports as having the active status [(e.g. see Bae paragraphs 0028, 0035 and Fig. 4A) ”FIGS. 4A and 4B show an example of a first OSD picture and an example of a second OSD picture, respectively. In FIG. 4A, character A denotes a first menu for selecting the first communication connection port 114, and character B denotes a first menu for selecting the second communication connection port 116 … The manipulator 98 can be the peripheral of a personal computer, such as a mouse or a keyboard”].  Bae shows the use of arrows to select a particular USB port to become active.  Given that interface selection elements have a finite number of formats to choose from, it would have been obvious to one of ordinary skill in the art, namely a software developer, to try any available format that would achieve the selection of the particular option (e.g. arrows, checkboxes, radio buttons, etc.), with reasonable success, as the selection of a particular option is shown in Bae.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of invention but of ordinary skill and common sense.

As for dependent claim 20, Bae and Hatambeiki teach the method as described in claim 19 and Bae further teaches:
the prompt further comprising an additional radio button to automate selection of which USB upstream ports has the active status [(e.g. see Bae paragraphs 0041, 0042 and Fig. 4B) ”The user clicks the second menu AV or BV, which corresponds to a desired video input source 70 or 72, on the second OSD picture of FIG. 4B using the pointer of a mouse so that the source switch request signal for requesting a switch of the video input sources 70 and 72 is generated … control unit 86 causes the other video connection port to be selected, and simultaneously determines a communication connection port to which a serial communication cable, matched with the video cable connected to the selected video connection port, is connected by analyzing the matching information, and outputs the second select signal S2 to the communication connection unit 84 so that the determined communication connection port is selected”].  Examiner notes that selection of a particular video source in the OSD menu automatically selects the corresponding USB port to be active.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2002/0095534 A1) in view of Hatambeiki (US 2016/0227272 A1), as applied to claim 1 above, and further in view of Lee et al. (US 2015/0012772 A1).

As for dependent claim 2, Bae and Hatambeiki teach the monitor as described in claim 1, but do not specifically teach wherein the first USB upstream port is a USB 3.0 upstream port and the second USB upstream port is a USB-C upstream port.  However, in the same field of invention, Lee teaches:
wherein the first USB upstream port is a USB 3.0 upstream port and the second USB upstream port is a USB-C upstream port [(e.g. see Lee paragraph 0051) ”the USB device is a USB device for supporting USB 3.0 … the USB device is a USB device for supporting USB 2.0, the USB connection speed determining unit 210 attempts to connect through USB 1.1. If the USB connection speed determining unit 210 succeeds in connecting through the USB 1.1, it attempts to connect through the USB 2.0. Herein, Succeeding in connecting through the USB 2.0, the USB connection speed determining unit 210 can determine a connection speed of the USB device as high speed”].  Bae, Hatambeiki and Lee define the use of input ports and USB ports.  Given that the USB standard has a finite number of formats and form factors to choose from, it would have been obvious to one of ordinary skill in the art, namely a software developer, to try any available USB standard and form factor that would achieve the connection of a device to the monitor, with reasonable success, as the discernment of a specific USB standard is shown in Lee.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of invention but of ordinary skill and common sense.

Claims 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2002/0095534 A1) in view of Hatambeiki (US 2016/0227272 A1), as applied to claim 4 above, and further in view of del Toro et al. (US 2014/0068119 A1).

As for dependent claim 5, Bae and Hatambeiki teach the monitor as described in claim 4, but do not specifically teach wherein, if the first key is not normally for switching active status among the USB ports, the monitor over-rides an established function of a first key, assigning the first key to switch active status among the USB ports.  However, in the same field of invention, del Toro teaches:
wherein, if the first key is not normally for switching active status among the USB ports, the monitor over-rides an established function of a first key, assigning the first key to switch active status among the USB ports [(e.g. see del Toro paragraphs 0083, 0086 and Figs. 5-6) ”If KVM switching device 101 (FIG. 1) detects user interface 111 (FIG. 1) is not presently paired with it, KVM switching device 101 (FIG. 1) can be configured to switch to virtual port 206, and virtual port 206 can be configured to route switching device audio-visual data from virtual port 206 (e.g., from the virtual port computer system) to control terminal 113 (FIG. 1). The switching device audio-visual data can instruct the user(s) to enter a code presented at user interface 111 (FIG. 1) to pair KVM switching device 101 (FIG. 1) and user interface 111 (FIG. 1). This switching device audio-visual data can be presented by control terminal 113 (FIG. 1). FIG. 4 illustrates exemplary switching device audio-visual data presented or displayed at audio-visual device 114 and instructing the user(s) to provide the code presented at user interface 111 (FIG. 1). Meanwhile, user interface 111 (FIG. 1) can present user interface audio-visual data at user interface 111 (FIG. 1) where the user interface audio-visual data can comprise the code for pairing user interface 111 (FIG. 1) with KVM switching device 101 (FIG. 1). FIG. 5 illustrates exemplary user interface audio-visual data comprising the code presented at user interface 111 (FIG. 1) … When the user(s) correctly provide the code, KVM switching device 101 (FIG. 1) can erase its memory storage module(s) of any previously paired user interface (e.g., previous configuration settings, codes, flags, etc.)].  Examiner notes that if the device is not configured for switching, the keys are set as numeric inputs and after the code is verified, the device configuration loads and the keys change to become usable for switching hosts.
Therefore, considering the teachings of Bae, Hatambeiki and del Toro, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein, if the first key is not normally for switching active status among the USB ports, the monitor over-rides an established function of a first key, assigning the first key to switch active status among the USB ports, as taught by del Toro, to the teachings of Bae and Hatambeiki because it provides clear, unambiguous indication of which host computer system is presently selected which minimizes switching errors (e.g. see del Toro paragraph 0054).

As for dependent claim 7, Bae, Hatambeiki and del Toro teach the monitor as described in claim 5, but Bae and Hatambeiki do not specifically teach wherein the monitor changes an icon in the OSD for the first key when over-riding the established function of the first key.  However, del Toro teaches:
wherein the monitor changes an icon in the OSD for the first key when over-riding the established function of the first key [(e.g. see del Toro paragraphs 0056, 0066) ”user interface 111 can be configured (e.g., by the user(s), as described below) to associate a number, name, symbol, and/or a color with each respective host computer system of host computer system(s) 102 by assigning that number, name, symbol, and/or color that is associated with the respective host computer system of host computer system(s) 102 to the user interface input associated with that physical port to which the respective host computer system is coupled … illumination and/or color of the number associated with each of the user interface input(s) can indicate whether or not there is a host computer system of host computer system(s) 102 coupled to the physical port with which that user interface input is associated (i.e., whether or not the user interface input and/or the related physical port are presently active) and/or whether or not the host computer coupled to the physical port with which each of the respective user interface input(s) is associated is presently selected for use by the user”].
The motivation to combine is the same as that used for claim 5.

As for dependent claim 8, Bae and Hatambeiki teach the monitor as described in claim 1, but do not specifically teach wherein the display device is a touch-sensitive display, the prompt comprises a button displayed on the touch-sensitive display to switch active status to the USB port connected to the new host.  However, del Toro teaches:
wherein the display device is a touch-sensitive display, the prompt comprises a button displayed on the touch-sensitive display to switch active status to the USB port connected to the new host [(e.g. see del Toro paragraphs 0043, 0057) ”The electronic display can comprise a touch screen electronic display (e.g., a capacitive or a resistive touch screen electronic display) … the user interface can be configured to permit selection of at least one selected host computer system of the one or more host computer systems after the user interface is paired with the keyboard-video-mouse switching device”].
The motivation to combine is the same as that used for claim 5.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2002/0095534 A1) in view of Hatambeiki (US 2016/0227272 A1) and further in view of del Toro et al. (US 2014/0068119 A1), as applied to claim 5 above, and further in view of Chou et al. (US 2011/0246676 A1).

As for dependent claim 6, Bae, Hatambeiki and del Toro teach the monitor as described in claim 5, but do not specifically teach wherein the established function of the first key is over-ridden for a set amount of time after which, if the first key has not been actuated, the first key is returned to its established function.  However, in the same field of invention, Chou teaches:
wherein the established function of the first key is over-ridden for a set amount of time after which, if the first key has not been actuated, the first key is returned to its established function [(e.g. see Chou paragraphs 0035 and 0036) ”the KVM switch 1 then determines in step S004 whether a hotkey combination is triggered … the KVM switch 1 in step S008 determines whether one of the USB hub ports 26 is specified within a predetermined time. That is, whether one of the USB hub ports 26, such as Port 1 or Port 2, etc., is specified. When one of the USB hub ports 26 is specified, in step S010 it's further determined whether to specify one of the computer ports 22 and 24 within the predetermined time. Because there is no sequential relationship between step S008 and step S010, step S010 can be performed before step S008. However, if step S008 and step S010 are not performed at the same time, or they are performed beyond the predetermined time, such as but not limited to 3 seconds, the KVM switch 1 will recognize the operations as regular button data input”].
Therefore, considering the teachings of Bae, Hatambeiki, del Toro and Chou, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the established function of the first key is over-ridden for a set amount of time after which, if the first key has not been actuated, the first key is returned to its established function, as taught by Chou, to the teachings of Bae, Hatambeiki and del Toro because a switch having a universal input and a programmable USB hub achieves a connection of any hub port to any computer port independently, but also simplifies the originally complicated hardware circuit, lowers the cost and enhances the life expectancy and reliability of the switch (e.g. see Chou paragraph 0008).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2002/0095534 A1) in view of Hatambeiki (US 2016/0227272 A1), as applied to claim 4 above, and further in view of Steiner et al. (US 2015/0241025 A1).

As for dependent claim 16, Bae and Hatambeiki teach the method as described in claim 4 and, but do not specifically teach the physical keys disposed on a bezel of the monitor adjacent to the OSD.  However, in the same field of invention, Steiner teaches:
the physical keys disposed on a bezel of the monitor adjacent to the OSD [(e.g. see Steiner paragraphs 0021, 0062, 0063 and Figs. 7A-B) ”the user-facing surface of the substrate 200 is divided into the display area 110 as discussed above and a bezel 205. Although FIG. 2 shows the bezel 205 as being a region on the substrate 200, in other embodiments, the bezel 205 may be defined by a frame that is used to support the transmissive substrate 200. In either case, the bezel 205 includes the button 115 which includes a transforming graphical expression 206 (shown here as a plus sign) … The current image presented by the graphical expressions 715 and 720 indicate a current function of the buttons. For example, a graphical interface 725, which indicates a current value of a user-configurable parameter, may be superimposed onto the screen 710. Using the buttons, the user can change the value of this parameter. Advantageously, the images illuminated in the expressions 715 and 720 provide indications to the user of the corresponding button's function. Moreover, the display may correlate the images in the graphical expressions 715 and 720 to the same images in the graphical interface 725. In this example, the interface 725 includes a plus and minus sign for adjusting the brightness of the screen 710”].  Examiner notes that, as depicted in Figs. 7A-B, the OSD is displayed adjacent to the buttons on the bezel.
Therefore, considering the teachings of Bae, Hatambeiki and Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the physical keys disposed on a bezel of the monitor adjacent to the OSD, as taught by Kim, to the teachings of Bae and Hatambeiki because it allows the user to quickly identify which button to press to yield the desired result (e.g. see Steiner paragraph 0063).

As for dependent claim 18, Bae and Hatambeiki teach the method as described in claim 17, but do not specifically teach wherein the user control is a physical hot-key on the monitor.  However, Steiner teaches:
wherein the user control is a physical hot-key on the monitor [(e.g. see Steiner paragraphs 0021, 0062, 0063 and Figs. 7A-B) ”the user-facing surface of the substrate 200 is divided into the display area 110 as discussed above and a bezel 205. Although FIG. 2 shows the bezel 205 as being a region on the substrate 200, in other embodiments, the bezel 205 may be defined by a frame that is used to support the transmissive substrate 200. In either case, the bezel 205 includes the button 115 which includes a transforming graphical expression 206 (shown here as a plus sign) … The current image presented by the graphical expressions 715 and 720 indicate a current function of the buttons. For example, a graphical interface 725, which indicates a current value of a user-configurable parameter, may be superimposed onto the screen 710. Using the buttons, the user can change the value of this parameter. Advantageously, the images illuminated in the expressions 715 and 720 provide indications to the user of the corresponding button's function. Moreover, the display may correlate the images in the graphical expressions 715 and 720 to the same images in the graphical interface 725. In this example, the interface 725 includes a plus and minus sign for adjusting the brightness of the screen 710”].
The motivation to combine is the same as that used for claim 16.

Response to Arguments
Applicant's arguments, filed 30 August 2022, have been fully considered but they are not persuasive.

Applicant argues that [“where specifically, the prompt asks whether the user wants to switch active status to the USB upstream port connected to the new host and including a user input mechanism for accepting user input switching active status to the USB upstream port connected to the new host” (Page 8).].

The argument described above, in paragraph number 12, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2011/0010473 A1 issued to Szolyga on 13 January 2011.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g. a monitor having a USB hub and a KVM switch to toggle peripheral connections between two separate PCs).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174